UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY

In re: Chapter 13

Carlos Benvennutti, Jr and Vernice L Bky. No. 18-28608
Tolliver-benvennutti,

Debtor(s)
STATE OF TEXAS )
) ss.
COUNTY OF TARRANT ) AFFIDAVIT

I, Sandra Torrey, a Bankruptcy Specialist of Santander Consumer USA Inc., declare under penalty
of perjury that I have personal knowledge of the information set forth below, which is true and correct to

the best of my knowledge, information, and belief.

if This affidavit is based on the loan payment records of Santander Consumer USA Inc. as of
September 30, 2019. These records are regularly maintained in the course of business and it is the regular
practice to make and maintain these records. These records reflect the loan payments that are noted in the
records at the time of receipt by persons whose regular duties include recording this information. I
maintain these records and regularly use and rely upon them in the performance of my duties.

2. Santander Consumer USA Inc. has a valid, perfected security
“Collateral”): 2011 HONDA ODYSSEY , VIN: 5FNRLSH63BB050822 .

3. $13,332.71 is the outstanding balance under the contract.

interest in the following (the

4, $1,319.04 is the amount of the existing delinquency under the contract.

s $12,825.00 is the fair market value of the Collateral.
6. No appropriate insurance has been verified.
Further your affiant sayeth not.

Date: October 23,2019 Lh Wiha A vil |

Subscribed and sworn to before me on Sandra Torrey
October 23, 2019. Bankruptcy Specialist

OYA sey Santander Consumer USA Ine.

 
RETAIL INSTALLMENT SALE CONTRACT
SIMPLE FINANCE CHARGE

 

Dealer Number a Contract Number _
Buyer Name and Address Ca-Buyer Name and Address Seller-Creditor (Name and Address)
(Including County and Zip Cade) (Including Caunty and Zip Cade)
VERHICE L TOLLIVER-BENVENDUTTI BEV JERSEY AUTO SALES
2402 GRANDEIS AVE 8004 BOUTE 136 NORTH
CINALTUSON NJ 08077 DELRAY HJ. G&075
Sunnis i : 25S

 

 

 

 

VV; hl

You, the Buyer (and Co-Buyer, if any), may buy the vehicle below for cash or on credit. By signing this contract, you choose to buy the vehicle
on credit under the agreements on the front and back of this contract. You agree to pay the Seller - Creditor (sometimes “we” or “us” in this
contract) the Amount Financed and Finance Charge in U.S. funds according to the payment schedule below. We will figure your finance charge on
a daily basis. The Truth-In-Lending Disclosures below are part of this contract,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make
New/Used Year and Model Vehicle Identification Numbar Primary Use For Which Purchased
4 Personal, family, or household unless
; BORDA otherwise indicated below
USED 2031 obvssEey 5PRRLSHGIBBOSO822 CL] business
©) agricultural =
FEDERAL TRUTH-IN-LENDING DISCLOSURES Insurance. You may buy the physical damage insur-
ANNUAL FINANCE Amount Total of Total Sale ance this contract requires (sea back) from anyone
PERCENTAGE | CHARGE Financed Payments Price Ciel uneniiettamneanede
RATE The dollar The amount of The amount you The total cost of ta a0 :
The cost of amount the credit provided | will have paid after | -your purchase on THIS DOES NOT INCLUDE INSURANCE
your credit as credit will to you or you have made all | credit, including ON YOUR LIABILITY FOR BODILY
a yearly rate. cost you. on your behalf. payments as your dawn
sp set ae INJURY OR PROPERTY DAMAGE.
5200000 , WITHOUT SUCH INSURANCE, YOU
: Seco on AY NOT OPERATE THIS VEHICLE ON
19.660 9 8794 50 L4873 .70 23668 .20 25668 .20 M
aot 800 Mol $ BTY: at $1S873 70 | $2361 $20068 20 _ PUBLIC HIGHWAYS.
| Your Payment Schedule Will Be: li any insurance is checked below, policies or
Numpar ot Amount ot When Payments certificates from the named insurance companies will
Payments Payments Are Oue describe the terms and conditions.
6a 394.47 Monty baginditig 04/22/18 Check the insuzance you want and sign below:
Optional Credit Insurance
OQ Credit Lite: ( Buyer C) Co-Buyer ( Both
C) Credit Disability: [J.Buyer C1 Co-Buyer O Both
Or As Follows: Premium:
Credittiteg__. B/A
Credit Disabiltyg___—= ss ZA
Late Charge. Ii payment is not received in full within 10 days after itis due. you will pay a late charge af Insurance Company Name
S_ % of the pari of the payment that is late. If the vehicle is primarily for personal, family, or household use
y' y
and the cash price is $ _10,000_ or less, the charge for each late payment will be § j0 | Home Office Address :
Prepayment, if you pay off all your debt early, you will not have to pay a penalty.

: ivi ‘iyi i i ; hasad. Credit life insurance and credit disability insurance are not
eee Interest mu are giving security interest in ie ene being purc! sabi . required to obtain credit. Your decision to buy or not buy credit
Additional Information: See this contract for more information including information about nonpayment, life insurance and credit disability insurance will not be a factor
default, any required repayment in lull before the scheduled date and security interest. in the credit approval process. They will not be provided unless

you sign and agree to pay the extra cost. If you choose this
insurance, the cost is shown in lem 4A of-the Iternization of -
ITEMIZATION OF AMOUNT FINANCED Amount Financed. Credii life insurance pays the unpaid part
oo . 4 Gq ‘ of the amount financed if you dia. This insurance pays only the
1 Cash Price (including $ AN3G 95 salas tax) $6495 75 _ (1) tac you would owe if you paid all your payments on time,
: fe redit disability insurance pays the scheduled payments due
ee ee under this contract while you are disabled. This insurance”
Trade-in _ =i —— - ae does not cover any increase in your payment orin the number
(Year) (Make) (Medel) . of payments. The policies or certificates issued by the namad
o_o05 insurance companies may further timit the coverage that credit
Gross Trade-In Allowance fa. -| life or credit disability insurance provides, See the policies or
Less Pay Off Made By Seller 5 0.00 | cerlificates for coverage limits and other terms and conditions.
. : — . Coverage for credit lifé insurance and credit disability
Equals Net Trade In $__ nm nn insurance ends on the original due date for the last payment
+ Cash $2nnnm An unless a different term for the insurance is shown below.
+Other ER REBATE a § wW/B
(If total downpayment is negative, enter “0” and see 4J below} ’ §$2ANN NN (2)
3 Unpaid Balance of Cash Price (1 minus 2) PABRSE FAR (3)
4 Other Charges Including Amounts Paid to Others on Your Behali
(Seller may keep part of these amounts): ;
A. Cost of Optional Credit Insurance Paid te Insurance . Other Optional Insurance
Company or Companies. O_8/a _ WA
Lite _$ w/a a Type of {nsurance Term
Disability 7 _.. _$ fa ~ & w/a Premium $ w/a

 

 

 

 

 
-OTHER IMPORTANT AGREEMENTS

 

1. FINANCE CHARGE AND PAYMENTS

How we will figure Finance Charge. We will seus
the Finance Charge on a daily basis at the Annual
Percentage Rate on the unpaid part of the Amount
Financed.

How we will apply payments. We may apply each
payment to the earned and unpaid part of the Finance

Charge, to the unpaid part of the Amount Financed -

and to other amounts you owe under this contract in
any order we choose.

' How late payments or early payments change what
you must pay. We based the Finance Charge, Total of. -

Payments, and Total Sale Price shown on the front on
the assumption that you will make every. payment on
the day it is.due. Your Finance Charge, Total of
Payments, and Total Sale Price will be. more if you pay
late and less if you pay early. Changes may take the

. form of a larger or smaller final payment or, at our
- option, more or fewer payments of the same amount
“as your scheduled payment with a smailer.final pay:
ment. We will send.you a notice telling you about these . .~ -

changes before the final scheduled payment is due,

You may prepay. You may prepay all.or part of the .

unpaid part of the Amount Financed at any time with-
out penalty. If you do so, you must pay the earned and
unpaid part of the Finance Charge and all other
amounts due up to the date of your payment. -

 

2.- YOUR OTHER PROMISES TO US

‘a.

If the vehicle is. damaged, destroyed,-or missing.

You agree to pay us all-you owe under this contract —° ~ -
‘even if the vehicle is damaged, destroyed, or missing. -
Using the vehicle. You agree not: to remove the::
vehicle from the U.S. or Canada, or to sell, rent, lease, :

or transfer any interest inthe vehicle or this contract

-without our written permission. You agree not to

expose the vehicle to misuse, seizure, confiscation, or

‘involuntary transfer. lf we pay any repair bills, storage’ -
bills, taxes, fines, or charges on the vehicle, youagree ~

to repay the amount when. we ask for it.
Security Interest.

. You give-us a security interest in: i
‘* The vehicle and all parts or goods put on. nity
“* All money or. goods received (proceeds) for the -

vehicle;
«. Allinsurance, mainienance, service, oration core
tracts we finance for you; and °

* All proceeds from insurance, maintenance, ser-

vice, or other contracts.we finance for you. This
includes. any refunds of premiums or charges
from the contracts.

This secures payment of all you owe on aithis contract: ~
. Italso secures your other agreements in this contract.

You will make sure the title shows our security interest. °
. (lien) in the vehicle. You will not allow any other security °
-interest to be placed.on the title without our written”

permission.

Insurance you must have on the vehicle.

You agree-to nave physical damage insurance
covering loss of or damage to the vehicle for the term

~ of this contract The insurance mist caver niir interast

If you pay late, we may also take the steps described

below,

You may have to pay all you owe at once. If you.break .

your promises (default), we may demand that you pay all

you owe on this contract at once.-Default means:

‘e You do not pay any payment on time;

** You give false, incomplete, or misleading informa- —
tion on a credit application;

-¢ You start a proceeding in bankruptcy or one is -

started against you or your property; or
* You break any agreements in this contract.
The amount you will owe-will be the unpaid part of the
Amount Financed plus the earned and unpaid part of the
Finance Charge, any late charges, and.any amounts due ~
because you defaulted.

. You may have to pay collection costs. If we hire an-

attorney who is not.our salaried employee to collect what
you owe, you will pay the attorney's reasonable fee and.
court costs the law permits: If the vehicle is primarily for
personal, family, or household.use and the cash price is
$10,000 or less, the maximum attorney's fee you will pay
will be $100 plus 10% -of the excess over- $500 of the
amount due when we hire the attorney.

. We may take the vehicle from you. If you default, we

may take (repossess) the vehicle fram you if we do so

" peacefully and the law allows’ it. If your vehicle has an

electronic tracking device, you agree that we may use the
device to find the vehicle. if we take the vehicle, any

accessories, equipment, and replacement parts will stay
+ with the vehicle. If any personal items are inthe vehicle,

we may store them for you at your expense. If you do not -
ask for these items back, we may dispose of them as the
law allows.

: ‘How you can get the vehicle back if we take it. If we
- repossess the vehicle, you may pay to get it back

(redeem). We will tell you how much to pay to redeem. —

Your right to redeem ends when we sell the vehicle.
‘We will sell the vehicle if you do not get it back. If you .-

do not redeem, we will sell the vehicle. We-will send you

a written notice of sale before selling the vehicle. . -

We will apply the money from the sale; less allowed —

-expenses,.to the amount you owe. Allowed expenses are
expenses we pay.as'a direct result of taking the vehicle,

holding it, preparing it for sale, and selling it. Attorney fees -
and court costs the law permits are also allowed -

~ expenses. If any money is-left (surplus); we will pay. it to

you unless the law. requires us to pay it to’someone else..

If money from the sale is. not enough to pay the amount

you owe, you must pay the rest to us. If you do not pay ©
this amount when we.ask, we may charge you interest at. -

. .a fate not exceeding the highest lawful rate until you pay.
.. What we may do about optional insurance, mainten- . -

ance, service, or other contracts. This contract may .
contain. charges: for optional insurance, maintenance,

~ service, or other contracts. If we demand that-you pay all
‘you owe at once or we repossess the. vehicle, we may

claim benefits under these contracts:and cancel them to

: obtain refunds of unearned charges to.reduce what you

owe or repair the vehicle as the law allows. If. the vehicle
is a total loss because it is confiscated, damaged, or

stalan we mav claim henefite tinder thece cantrarte and .
ar Ss PSOE sreaee ee an ej) a
IANS: aay age SPAdI SS “ ies
an _

TAS :

RE es ee aaa Les

p
SY i Oe td ao = 5 a

T9T9L XL HLYOM LYOs
882196 XOd Od
ONT WSN YaWNSNOO YsAGNVLINYS

830 10RN3IT
LSet

 

SSNLYNDIS

STO¢-ST-£0

ad QS5 Va ds A350

 

SLYG Suu

a$v2iau

ONG325
WAC IOKNE!T

CNOD3S

 

AROLYNENS

AG O393 12a NaN

 

NOLS SHINO SISIHAA YOLOK

flasiage Max Jo RIG

SSN LyAQIS

ee

gabe

a Ea.

 

HOSS O01 .D3P8NS GtASaSnMd 20 ALvOldt
ISA Suid Ml AIH EM RAMA IO Jo

 

MOS

SIAdNYvHd

ee AAAS

ry at
iF

 

RMD ”:CO no CUYVGNWLS

Wshis dO SAIN Qs eavac aH LAOS MLD EOL NAAS OM SLYOMg SIL sO SuAL

 

NODY"M AGG NOH [102 2 22 80968 GE9HS TuNaS

BdAL AQ waco JA H¥aA AIS. WIDOW NOULYDGILNAG:

 

 

 

 
